

EXHIBIT 10.1
CONFIDENTIAL
SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release ("Agreement") is entered into by and
between HOME FEDERAL BANK, a federally chartered savings bank (hereinafter
referred to as the “Bank”), P. O. Box 5000, Sioux Falls, South Dakota
57117-5000, the operating subsidiary of HF Financial Corp. (the “Holding
Company”) and Natalie A. Sundvold (the “Employee”).
RECITALS
Employee has been employed by the Bank as its Senior Vice President/Service &
Support pursuant to an Employment Agreement dated March 27, 2013 (“Employment
Agreement”). The purpose of this Agreement is to set forth the terms and
conditions under which Employee and the Bank agree to end their employment
relationship consistent with the terms of the Employment Agreement.
AGREEMENT
In consideration of the mutual promises and covenants hereinafter set forth, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
1. Separation. Employee's position as an employee of the Bank shall hereby end
effective as of 09/13/2013. Employee acknowledges receiving 60 days advance
written notice of her termination without Cause pursuant to paragraph 5(b) of
her Employment Agreement.
2.     Final Wages. Employee shall receive a final payroll earnings check,
including accrued but unused PTO, which fully compensates Employee through
09/13/2013. It is agreed that such payment shall be made by the Bank to Employee
in accordance with the Bank’s regularly scheduled payroll dates and procedures.
The Bank shall deduct from the foregoing applicable withholdings, including FICA
and Federal and State income tax. Employee acknowledges and agrees that Employee
is not entitled to or owed any additional compensation from the Bank, except as
may be specified herein.
3.     Bank Sponsored Plans.
(a)     Medical and Dental Coverage. Commencing 10/01/2013, Employee may elect
to continue to participate in the group medical and dental insurance programs,
as allowed by law and the terms of those benefit plans. A COBRA notice more
specifically advising Employee of Employee's rights will be timely forwarded to
Employee. In exchange for the terms of this Agreement, if Employee timely elects
to continue her coverage pursuant to COBRA, the Bank shall subsidize Employee’s
premiums for medical and dental coverage until the earlier of March 31, 2014, or
the date on which Employee is no longer eligible for COBRA coverage, at the
level of coverage that Employee had as of 09/13/2013 and as if Employee remained
employed by the Bank. Employee shall remain responsible for payment of
Employee’s share of the premiums and is hereby obligated to pay her share of
each COBRA premium by the first day of each month for which such coverage is in
force, or by the date on which she elects coverage, whichever is later. The
Bank’s obligation to subsidize a portion of the COBRA premiums shall terminate
if Employee fails to pay Employee’s share of the COBRA premium in the manner
previously specified, and such obligation shall not thereafter be reinstated. If
Employee reduces the level of coverage under the plan (e.g., from family to
single), the Bank will subsidize premiums only for reduced coverage for the
remainder of the time period set forth above and will not increase the subsidy
if Employee later increases the level of coverage under the plan. The Bank will
continue to subsidize the COBRA continuation coverage as set forth only so long
as Employee is otherwise entitled to COBRA coverage for a particular benefit
(e.g., with respect to major medical coverage, the subsidy shall cease at such
time as Employee acquires other group health coverage without preexisting
conditions limitations that affect her). Employee shall promptly notify the Bank
if Employee becomes eligible for any other group coverage or if Employee
otherwise becomes ineligible for COBRA coverage. After the time that the Bank
ceases to subsidize the COBRA coverage, Employee may choose to continue such
coverage as permitted under COBRA at Employee’s own expense for the remaining
months (if any) of the applicable COBRA continuation period. The parties agree
that the group medical and dental insurance premium subsidy contemplated by this
Agreement is not intended to and does not create a retiree health plan covering
any other employees.
(b)     Other Plan Participation. Employee's disability insurance, if any, will
be cancelled as of 09/13/2013. According to the terms of the Long-Term Incentive
Plan and Employee’s 2013 Cash Award Agreement, all unvested awards held by
Employee are forfeited upon termination of employment effective 09/13/2013. As
to all stock options and stock appreciation rights held by Employee which vested
by their terms before the effective date of termination of employment, Employee
may exercise such options or rights only within the three-month period following
Employee’s termination date as set forth in the 2002 Stock Option and Incentive
Plan. According to the terms of the Short-Term Incentive Plan and the 2013
Addendum I thereto, Employee’s accrued FY2013 award shall be paid in cash
following completion and acceptance of the Bank’s annual audit. As set forth in
paragraph 5(f) of the Employment Agreement, Employee’s rights to compensation
under both the Long-Term Incentive Plan and the Short-Term Incentive Plan for
FY2014 are forfeited upon termination of employment on 09/13/2013.
4.     Severance Payment. Pursuant to paragraph 5(f)(ii) of Employee’s
Employment Agreement, Employee shall as severance pay continue to be paid
Employee’s monthly base salary for a six (6) month period; such payments made on
the Bank’s regularly scheduled bi-weekly pay dates and each payment less
applicable withholdings. As also set forth in paragraph 5(f)(ii) of the
Employment Agreement, the first payment shall be made on the first day of the
third month coincident with or next following the Employee’s termination of
employment and shall include all monthly payments theretofore due as severance.
Employee understands that this severance compensation is effective and will be
paid only if Employee signs this Agreement within 21 calendar days after
initially receiving it and does not rescind as described in paragraph 11.
Employee understands and agrees that these severance payments shall not be
subject to retirement plan or deferred compensation plan contribution election
by Employee or matching contribution by the Bank.
5.     Consideration. Employee specifically acknowledges and agrees that the
COBRA subsidy set forth in paragraph 3, the severance compensation set forth in
paragraph 4, and the release from the noncompetition agreement set forth in
paragraph 16 constitutes full and adequate consideration for this Agreement and
that, if Employee does not sign this Agreement, rescinds pursuant to paragraph
11, or breaches any of Employee's obligations contained in this Agreement at any
time, the Bank shall have no obligation to provide this consideration.
6.     Release. In exchange for the consideration stated and acknowledged
herein, Employee including anyone who has or obtains any legal rights or claims
through or from Employee, hereby unconditionally releases and discharges the
Bank and its affiliates and related entities, specifically including without
limitation HF Financial Corp., predecessors, successors, (collectively “the Bank
and its Affiliates”), any Bank or Affiliate pension, welfare or other employee
benefit plan, and the Bank’s and Affiliates’ owners, officers, directors,
shareholders, members, partners, employees, agents, consultants,
representatives, attorneys, trustees, administrators, and any entity affiliated
with any of the foregoing, from any and all past or present claims, demands,
obligations, actions, causes of action, damages, costs, debts, liabilities,
expenses and compensation of any nature, whether for compensatory or punitive
damages, and whether based in tort, contract, or other theory of recovery
(collectively the "Claims" and individually a "Claim"), including but not
limited to any Claims arising under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974 (ERISA)(other than vested benefits under
a retirement plan), each as may have been amended, or any other federal, state,
or local law, including without limitation, the South Dakota Human Relations
Act, and Claims based on wrongful discharge, breach of an implied or express
contract, promissory estoppel, emotional distress, defamation,
misrepresentation, fraud, public policy, common law, good faith and fair
dealing, negligence, invasion of privacy, retaliation, or any other Claim that
Employee now has or that may hereafter arise out of the relationship between the
parties to date, including the termination of Employee's employment, whether
known or unknown, foreseen or unforeseen, at the time of signing this Agreement.
Employee states and represents the Employee has not and agrees to not institute
any lawsuit against or otherwise sue the Bank or its Affiliates or any of those
named in this paragraph based on any Claim relating in any way to Employee’s
relationship with the Bank or its Affiliates up to the time of signing this
Agreement. In the event that any such Claim or action has been or is asserted by
Employee or anyone acting directly or indirectly on Employee’s behalf, Employee
agrees that this release includes a complete waiver of any right to money
damages or other individual remedies or relief awarded by a court or any
governmental agency, including the Equal Employment Opportunity Commission or
similar state agency with which Employee may file a charge or participate in an
investigation notwithstanding the terms of this release and promise not to sue.
The foregoing release and promise not to sue shall not apply to and shall not
affect the parties’ right to enforce, or under the Older Workers Benefit
Protection Act challenge the enforceability of, the terms of this Agreement; to
seek remedy for breach of this Agreement; to assert claims which cannot legally
be waived under applicable law; or to subsequently assert any Claim arising from
acts occurring after the date of signing this Agreement.
7.     Return of Property. Employee agrees to return promptly all files,
documents, manuals or property of any kind, whether in written, electronic,
computerized or other form, in Employee's possession or control relating to, or
constituting the property of, the Bank, its Affiliates, their employees, or
customers including, but not limited to, all office keys, credit cards, access
cards, security cards, office equipment, cellular phones, computer hardware,
software products, agreements or Bank or Affiliate products or prototypes.
Employee acknowledges that this obligation is continuing and agrees to promptly
return to the Bank any subsequently discovered property as described above.
Employee further agrees to permanently delete from any personal electronic media
in Employee’s possession, custody, or control, such as computers, cell phones,
hand-held devices, back-up devices, zip drives, PDAs, and the like, all
documents or electronically stored images, sound recordings, data, or data
compilations containing any proprietary, privileged, confidential or trade
secret information belonging to or relating to the Bank or Affiliates, their
employees, or customers. Employee further agrees to make Employee's personal
computer available to Bank upon its reasonable request for review of
information, data, records and files stored therein, and to allow Bank to
retrieve or destroy, at Bank's discretion, any and all such information, data,
records or files constituting the property of Bank. Employee agrees to repay to
the Bank within 30 calendar days following Employee’s separation date the
amount, if any, of any permanent or temporary compensation advances paid to
Employee and the balance, if any, owing by Employee on any credit cards for
which the Bank is a guarantor.
8.     Non-Disparagement. Employee agrees not to make any defamatory or
disparaging remarks or comments about the Bank or its Affiliates or related
companies, or any of the foregoing entities' directors, officers, employees, or
products or services in any respect, including without limitation any such
defamatory or disparaging remarks made on or through social media sites or blogs
such as Facebook, LinkedIn, MySpace, or Twitter.
9.     Cooperation. Employee agrees to be reasonably available for consultation
with and assistance to Bank or Affiliate representatives during the six-month
severance period with respect to matters and issues within Employee's job
responsibilities or knowledge during Employee's employment by the Bank. Employee
acknowledges and agrees that such cooperation with the Bank is necessary for a
proper and orderly transition and that the consideration set forth herein fully
compensates Employee for this reasonable cooperation.    
10.     Consideration of Agreement. Employee may consider this Agreement prior
to signing for up to 21 calendar days from the date (i.e. 09/5/2013) Employee
receives it. Employee understands, however, that Employee is free to sign and
return this Agreement at any time within the 21-day period. The parties agree
that any changes in this Agreement made prior to signing whether material or not
do not restart the 21-day period for consideration.
11.     Rescission. Employee may rescind and revoke this Agreement within seven
(7) calendar days after signing it to assert claims under the Age Discrimination
in Employment Act. To be effective, the rescission or revocation must be in
writing and hand-delivered or mailed to the Bank, c/o Stephen M. Bianchi, 225
South Main Avenue, Sioux Falls, SD 57104, within the 7-day period. If mailed,
the rescission or revocation must be (a) postmarked within the 7-day period, (b)
properly addressed as set forth in the preceding sentence, and (c) sent by
Certified Mail, Return Receipt Requested. If delivered by hand, it must be given
to Mr. Bianchi within the 7-day period. Should Employee choose to rescind this
Agreement, all terms hereof are canceled and thereby ineffective. Employee must
sign and return this Agreement, if at all, so that the Agreement is effective
(taking into account the rescission period provided for in this paragraph 11) by
no later than the twenty-eighth (28th) calendar day following the date Employee
received this Agreement.
12.     Non-Admission. The Bank, and all those named in paragraph 6 above,
expressly deny any and all liability to Employee and the parties agree that
nothing in this Agreement is intended to be, nor shall be deemed to be, an
admission of liability or wrongdoing, an admission of the existence of any facts
upon which liability or wrongdoing could be based, or a waiver of any defense to
any such liability or wrongdoing.
13.     Third Party Claims. Employee agrees that Employee will not voluntarily
assist any third party regarding claims or litigation against the Bank or its
Affiliates. Employee agrees to promptly notify the Bank and provide it a copy,
prior to responding, if Employee is served with or otherwise receives any
subpoena or any other legal process, demand or request seeking Employee’s
testimony or the production of other evidence or other information.
Notwithstanding the foregoing, Employee is not prohibited from participating in
any investigation conducted by the EEOC or similar state agency.    
14.     Merger. Except as set forth in paragraph 16 below, this Agreement and
any employee benefit plans in which Employee is a participant supersede all
prior oral and written agreements and communications between the parties
regarding the subject matter hereof.    
15.     Confidentiality. Employee agrees to keep the terms and conditions of
this Agreement strictly confidential and not disclose them to any person other
than Employee's immediate family, taxing authorities, attorneys, or accountants
as necessary or as required by law or regulatory authority. Employee understands
and agrees that any disclosure in violation of this confidentiality agreement
made by or through Employee, or those listed in the preceding sentence,
constitutes a material breach of this Agreement. Employee agrees to not
introduce this Agreement in any litigation or proceeding involving the Bank,
except any action to enforce, or challenge the enforceability of, the terms of
this Agreement. This provision does not prohibit Employee from providing
truthful information to any governmental entity.
16.     Restrictive Covenant Terms in Employment Agreement.  Employee
acknowledges that paragraphs 7 and 8 of Employee’s Employment Agreement contain
restrictive covenants regarding nonsolicitation and nondisclosure. Employee
understands and agrees that those provisions of the Employment Agreement are
incorporated by reference herein and continue to remain in full force and effect
following the termination of Employee’s employment according to their terms. In
exchange for the terms of this Agreement, the Bank releases Employee from the
restrictive covenant regarding noncompetition set forth in paragraph 6 of
Employee’s Employment Agreement.
17.     Breach. If Employee breaches any of Employee's obligations contained in
this Agreement, including without limitation the restrictive covenant provisions
set forth in paragraphs 7 and 8 of the Employment Agreement which are
incorporated by reference in paragraph 16 above, all contingent amounts paid to
Employee hereunder or yet to be paid pursuant hereto, shall be considered
unearned and, at the election of the Bank and as consistent with applicable law,
be either not paid and forfeited, or if previously paid, returned to the Bank.
This provision shall not prevent the Bank from pursuing its other remedies and
seeking damages for breach of this Agreement. Employee shall be responsible for
the payment of the Bank’s reasonable attorney fees and costs of litigation
incurred in successfully enforcing the terms of this Agreement. Employee
acknowledges that breach by Employee of the provisions of this Agreement,
particularly paragraphs 6, 7, 8, 9, 13, 15, and 16, will cause the Bank
irreparable harm that is not fully remedied by monetary damages. Accordingly,
Employee acknowledges that the Bank may seek injunctive relief regarding
Employee’s breach or threatened breach of the terms of this Agreement without
posting a bond or other security, in addition to any other available legal or
equitable remedies. Employee agrees that both damages at law and injunctive
relief shall be proper modes of relief and are not to be considered alternative
remedies.
18.     Severability and Blue Penciling. Employee agrees that the scope and
terms of this Agreement are reasonable and that it is Employee’s intent and
desire that this Agreement be enforced to the fullest extent permissible. In
case any one or more of the provisions of this Agreement (other than its release
provisions) should be determined invalid, illegal, or unenforceable in any
respect, the validity, legality, and enforceability of the remaining provisions
contained in this Agreement will not in any way be affected or impaired thereby.
If any particular provision of this Agreement shall be adjudicated to be invalid
or unenforceable, Employee and the Bank specifically authorize the tribunal
making such determination to edit the invalid or unenforceable provision to
allow this Agreement, and the provisions thereof, to be valid and enforceable to
the fullest extent allowed by law and/or public policy.
19.     Assignment. This Agreement shall be binding upon Employee’s heirs,
administrators, representatives, or executors. No assignment of this Agreement
shall be made by Employee, and any such purported assignment shall be null and
void. This Agreement may be assigned by the Bank to any successor or assignee.
20.     Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of South Dakota, without regard
to conflicts of laws provisions.
21.     Waiver. No term or condition of this Agreement shall be deemed to have
been waived except by a statement in writing signed by the party against whom
the enforcement of the waiver is sought. The waiver by the Bank of the breach or
nonperformance of any provision of this Agreement by Employee will not operate
or be construed as a waiver of any future breach or nonperformance under any
such provision of this Agreement or any similar agreement with any other
employee.
22.     Voluntary and Knowing Action. Employee acknowledges that Employee has
read and understands the terms of this Agreement and that Employee is
voluntarily and without duress entering into this Agreement with full knowledge
of its implications. In that this Agreement establishes certain legally
enforceable rights and obligations, the Bank expressly advises Employee to
consult with an attorney prior to signing this Agreement.
23.     Section 409A. Notwithstanding any other provision of this Agreement to
the contrary, Employee and the Bank agree that the payments hereunder shall be
exempt from, or satisfy the applicable requirements, if any, of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) in a manner that will
preclude the imposition of penalties described in Code Section 409A. Payments
made pursuant to this Agreement are intended to satisfy the short-term deferral
rule or separation pay exception within the meaning of Code Section 409A.
Employee and the Bank agree that this Agreement shall be interpreted to the
extent possible to be exempt from or satisfy the requirements described above.
Employee’s termination of employment shall mean a “separation from service”
within the meaning of Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement shall, to the maximum extent possible, be administered,
interpreted and construed in a manner consistent with Code Section 409A;
provided, that in no event shall the Bank have any obligation to indemnify
Employee from the effect of any taxes under Code Section 409A.
IN WITNESS WHEREOF, the parties have caused this Separation Agreement and
Release to be executed on the date set forth below.
HOME FEDERAL BANK
Dated: September 24, 2013
By: /s/ Stephen M. Bianchi

Stephen M. Bianchi
Its: President and Chief Executive Officer


Dated: September 24, 2013
By: /s/ Natalie A. Sundvold

Natalie A. Sundvold



/s/ NS
1                 Employee Initial